Case 2:21-cv-02122-SB-MRW Document 34 Filed 07/29/21 Page 1 of 1 Page ID #:134




    JS-6                  UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL


Case No.: 21-02122 SB (MRWx)                                   Date:    July 29, 2021


Title:    D.G., a minor et al v. United States of America, et al


Present: The Honorable        STANLEY BLUMENFELD, JR., U.S. District Judge
                   Victor Cruz                                       N/A
                   Deputy Clerk                                 Court Reporter

    Attorney(s) Present for Plaintiff(s):            Attorney(s) Present for Defendant(s):
                  None Appearing                               None Appearing

Proceedings:         [In Chambers] ORDER REMANDING CASE

         On June 30, 2021 the Court granted the unopposed request by Plaintiffs’
  counsel, Everardo Vargas, to withdraw as counsel of record for both Plaintiff D.G.
  and Plaintiff Maria Farjado. Dkt. No. 33. Upon permitting withdrawal, the Court
  dismissed the claims of Plaintiff D.G. without prejudice because he is a minor
  unable to proceed through an unrepresented guardian ad litem. The Court noted
  that, without Plaintiff D.G.’s claim, it appeared to lack subject matter jurisdiction
  and instructed the parties to meet and confer and submit a filing identifying the
  basis for jurisdiction by July 12, 2021. The Court warned that “[o]therwise, the
  Court will remand this matter.”

     The parties did not submit a filing. Accordingly, this matter is hereby
  REMANDED.




  CV-90 (12/02)                      CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                               1
